ORDER
Tamer Sobhy Benyamin Shalaby seeks review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) denial of his asylum application. The BIA issued a final order of removal on September 14, 2004, and Benyamin Shalaby filed his petition for review on October 15, 2004, one day beyond the thirty-day filing deadline. See 8 U.S.C. § 1252(b)(1). Because the record contains no sworn verification by counsel that he actually faxed a copy of the petition one day before the deadline and no such copy is on file, we must dismiss the petition for review as untimely. See Sheviakov v. INS, 237 F.3d 1144, 1146 (9th Cir.2001) (“Th[e] deadline for filing [a petition for review] is jurisdictional, and so there is nothing we can do about it if the filing came one day late.” (footnote omitted)).
DISMISSED.